1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 5, “a logic output and connected to logic ground” is confusing.  The Examiner is unclear whether a microcontroller being connected to logic ground or a logic output connected to logic ground?
Regarding claims 6, 11, line 4, the same issue as discussed in claim 1 above.  The limitation “a logic output and connected to logic ground” is confusing The Examiner is unclear whether a microcontroller being connected to logic ground or a logic output connected to logic ground.
Claims 2-5, 7-10, 12-16 are rejected for being dependent to the rejected claims 1, 6, and 11.
and connected to logic ground” as set forth in claims 1, 6, 11 above, are intended to recites “and having a logic ground”. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 11, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,557,884 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming substantially the same subject matter.
16734624
10,557,884
1. An industrial controller comprising: a field input terminal for connecting to a field input wire, the field input wire carrying a current when not broken; a field ground terminal; a microcontroller having a logic input, a logic output and connected to logic ground; a digital input circuit having a field input coupled to the field input terminal, a field ground, a logic output coupled to the microcontroller logic input and a logic ground; a capacitor connected between the field input terminal and the field ground terminal; and an isolator having a first signal input coupled to the microcontroller logic output, a second signal input coupled to logic ground, a first field output connected to the 

field ground terminal;  a microcontroller having a logic input and a logic output wherein the microcontroller is connected to logic ground;  a digital input circuit having a field input, a field ground, a logic output and a logic ground wherein the field input is coupled to the field input terminal and the logic output is coupled to the microcontroller;  a capacitor connected between the field input terminal and the logic ground;  and an isolator having a first 
signal input coupled to the microcontroller logic output, a second signal input coupled to the logic ground, a first field output and a second field output connected to the field ground terminal, wherein when the first signal input is in a first state, the first field output is connected to the field ground and when the first signal input is in a 
terminal for connecting to a second field input wire, the second field input wire carrying a current when not broken;  a second digital input circuit having a field input coupled to the second field input terminal, a field ground, a logic output coupled to the microcontroller second logic input and a logic ground;  and a second capacitor connected between the second field input 
terminal and the field ground terminal, wherein the second digital input circuit field ground is connected to the isolator first field output. 


	Regarding claim 1, the only difference between the claims is that the variation in words and claim 1 of the current application drops some limitations to broader the claim.  However, it is obvious that the claims are claiming substantially the same subject matter.
6. A digital input for a controller, the controller including a field input terminal for connecting to a field input wire, the field input wire carrying a current when not broken, a field ground terminal and a microcontroller having a logic input, a logic output and connected to logic ground, the digital input comprising: a digital input circuit having a field input for coupling to the field input terminal, a field ground, a logic output for coupling to the microcontroller logic input and a logic ground; an isolator having a first signal input for coupling to the microcontroller logic output, a second signal input for coupling to logic ground, a first field output connected to the digital input circuit field ground and a second field output for connecting to the field ground terminal, wherein when the first signal input is in a first state, the first field output is effectively connected to the second field output and when the first signal input is in a second state, the first field output is disconnected from the second field output; and a capacitor connected between the digital input circuit field input and the isolator second field output.  
3.  A digital input for a controller, the controller including a field input terminal for connecting to a field input wire, the field input wire carrying a current when not broken, a field ground terminal and a microcontroller having a logic input, a logic output wherein the microcontroller is connected to logic ground, the digital input comprising: a 
digital input circuit having a field input for coupling to the field input terminal, a field ground, a logic output for coupling to the microcontroller logic input and a logic ground;  an isolator having a first signal input for 
coupling to the microcontroller logic output, a second signal input for coupling to logic ground, a first field output connected to the digital input 
circuit field ground and a second field output for connecting to the field ground terminal, wherein when the first signal input is in a first state, the 
first field output is effectively connected to the second field output and when the first signal input is in a second state, the first field output is 
disconnected from the second field output;  and a capacitor connected between the digital input circuit field input and the isolator second field output;  wherein the microcontroller includes a second logic input and the controller includes a second field input terminal for connecting to a second field input wire, the second field input wire carrying a current when not broken, the 



Regarding claim 6, the only difference between the claims is that the variation in words and claim 3 of the current application drops some limitations to broader the claim.  However, it is obvious that the claims are claiming substantially the same subject matter.
Regarding claim 11, the claim recites a method of detecting a broken wire using the apparatus of claim 1 and 6 and having variation in words and dropping the limitations to broader the claims as set forth in claims 1 and 6.  The claim is rejected for the same reasonas set forth in claims 1 and 6 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9-12, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alley (US 2014/0312909 A1).
	Regarding claims 1, 6, 11, Alley discloses an industrial controller comprising: a field input terminal (202) for connecting to a field input wire, the field input wire carrying 
	Regarding claims 2, 7, 12, Alley discloses the isolator (238) is an optocoupler having a photodiode and a phototransistor, the cathode of the photodiode is the first signal input (Connected to GND), the anode of the photodiode is the second signal input (Connect to element 242), the collector of the phototransistor (The phototransistor beside the diode in circuit 238) is the first field output and the emitter of the phototransistor is the second field output.  
Regarding claims 4, 9, 15, Alley discloses the digital input circuit (228) is a digital input receiver.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
July 27, 2021